Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Abstract as well as claims 12, 17, 20 and 26 are amended.
The application claims have been amended as follows: 
In the claims:

1.-10. (canceled)

11. (previously presented) A dome screen projection apparatus that can be assembled and disassembled on site and moved to another site for assembly and disassembly, the dome screen projection apparatus comprising: plural screen members made of a synthetic resin and detachably joined together to form a dome screen having a curved configuration; plural frame members detachably connected together to form a frame; suspension members suspending the dome screen in a suspended condition from the frame; and a projector supported by the frame configured to project an image on an inner face of the dome screen while in the suspended condition.

12. (currently amended) The dome screen projection apparatus according to claim 11; wherein the projector is supported at an upper part of the frame and is provided with a convex reflex mirror which reflects an image from the projector and projects the image on the inner face of the screen.

13. (previously presented) The dome screen projection apparatus according to claim 12; wherein the projector is held by an adjustment mechanism at the upper part of the frame, the adjustment mechanism being configured to adjust the position of the projector forward and backward, upward and downward, and the angle of inclination of the projector.

14. (previously presented) The dome screen projection apparatus according to claim 11; wherein the screen members are solid synthetic resin members.

15. (previously presented) The dome screen projection apparatus according to claim 14; wherein the screen members have inner and outer faces and a flange extending outward from an edge portion of the outer face, the flanges of adjacent screen members abutting one another and being detachably connected together.

16. (previously presented) The dome screen projection apparatus according to claim 15; further comprising an adjustment tool attached to abutting flanges to finely adjust the abutment position of the abutting flanges.

17. (currently amended) The dome screen projection apparatus according to claim 11; wherein the dome screen has a generally hemispherical shape with an open front that enables viewers located in front of the dome screen to view an image projected on the inner face of the dome screen. [,]

18. (previously presented) The dome screen projection apparatus according to claim 17; wherein the frame members include frame column members disposed on the outside of the dome screen, one at each side of the dome screen and one at the rear of the dome screen, a frame beam member supported at opposite ends at upper portions of the two frame column members at each side of the dome screen and extending above the top front portion of the dome screen, and a frame arc-shaped beam member supported at upper portions of the frame column members.

19. (previously presented) The dome screen projection apparatus according to claim 18; wherein the suspension members are suspended at one end from the frame arc-shaped beam member and connected at the other end to the dome screen.

20. (currently amended) The dome screen projection apparatus according to claim 11; further comprising a motion device for moving the position of the viewers relative to the dome screen by which viewers feel ambience depending on the projected images.

21. (previously presented) A dome screen apparatus that can be assembled and disassembled on site and moved to another site for assembly and disassembly, the dome screen apparatus comprising: plural screen members made of a synthetic resin and detachably joined together to form a dome screen having a curved configuration with an arcuate inner surface that displays images projected thereon from inside the dome screen; plural frame members detachably connected together to form a frame; and suspension members suspending the dome screen in a suspended condition from the frame.

22. (previously presented) The dome screen projection apparatus according to claim 21; wherein the screen members are solid synthetic resin members.

23. (previously presented) The dome screen projection apparatus according to claim 22; wherein the screen members have inner and outer faces and a flange extending outward from an edge portion of the outer face, the flanges of adjacent screen members abutting one another and being detachably connected together.

24. (previously presented) The dome screen projection apparatus according to claim 23; further comprising an adjustment tool attached to abutting flanges to finely adjust the abutment position of the abutting flanges.

25. (previously presented) The dome screen projection apparatus according to claim 21; wherein the dome screen has a generally hemispherical shape with an open front that enables viewers located in front of the dome screen to view an image projected on the inner face of the dome screen.

26. (currently amended) The dome screen projection apparatus according to claim 25; wherein the frame members include frame column members disposed on the outside of the dome screen, one at each side of the dome screen and one at the rear of the dome screen, a frame beam member supported at opposite ends at upper portions of the two frame column members at each side of the dome screen and extending above the top front portion of the dome screen, and a frame arc-shaped beam member supported at upper portions of the frame column members. [,]

27. (previously presented) The dome screen projection apparatus according to claim 26; wherein the suspension members are suspended at one end from the frame arc-shaped beam member 7and connected at the other end to the dome screen.


ABSTRACT OF THE DISCLOSURE

A dome screen projection apparatus has screen members made of synthetic resin and detachably joined together to form a dome screen having a curved configuration. Frame members are detachably connected together to form a frame, and suspension members suspend the dome screen in a suspended condition from the frame. The frame members include frame column members disposed on the outside of the dome screen, one at each side of the dome screen and one at the rear of the dome screen, a frame beam member supported at opposite ends at upper portions of the two frame column members at each side of the dome screen and extending above the top front portion of the dome screen, and a frame arc-shaped beam member supported at upper portions of the frame column members. A projector is supported by the frame and projects an image on an inner face of the dome screen while the dome is in the suspended condition. The dome screen may have a generally hemispherical shape with an open front that enables viewers located in front of the dome screen to view an image projected on the inner face of the dome screen. The dome screen projection apparatus can be easily assembled and disassembled on site and moved to another site for assembly and disassembly. [,] 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Anderson (U.S. Publication No. 2011/0249330) teaches a curved screen, plural frame members and suspension members. Anderson does not teach a projector supported by the frame configured to project an image on an inner face of the dome screen while in the suspended condition. The screen in Anderson is designed as a rear projection screen.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122. The examiner can normally be reached 9-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852